On the Merits.
This is an injunction suit. Plaintiffs av.er, in substance, that a eertian road, running through lands of defendant, is a public road, which has been opened and dedicated to public use for forty or fifty years; that the use of it is necessary to plaintiffs, as part of the public, in the carrying on of their agricultural operations and the transportation of their crops; and that it cannot be closed or obstructed by any individual; that the free use of the road is impeded by a hole at a point within defendant’s property which he refuses either to fill himself, or to permit them or others to fill, though they have offered to do so, at their own expense; and that he threatens to build a fence across the road and close it completely if any one attempts to fill the hole, which, in its condition, renders the road impassable.
Avering injury and damage from the said actual and threatened conduct of defendant, on affidavit and bond, they applied for and obtained a writ of injunction restraining the defendant from closing or obstructing the road, and from interfering with or preventing them from repairing the same, at their own expense, so as to keep it in passable condition.
Thereafter, the defendant presented a petition controverting the allegations of plaintiffs’ petition as to the road’s being public, and as to the rights of plaintiffs to use the same, and, avering that the acts complained of by plaintiffs were not such as to cause them an irreparable injury, prayed for dissolution of the injunction on bond.
Upon this petition, without citation or notice of any kind to plaintiffs, the judge made his ex parte order in chambers, dissolving the injunction on bond as prayed for. From this interlocutory judgment the present appeal is taken.
The Code of Practice expressly authorizes injunction, “when the defendant opposes the execution of works necessary for the repairs of public roads,” and “ when the defendant is in the act of building or con*562structing some work tending to obstruct a place o£ which the public has the use.” C. P. 298, Nos. 1 and A
Both of these grounds of injunction are presented in plaintiffs’ petition, which must be taken as true, and the sworn allegation of which, that the road is a “ public road,” cannot be overcome by the mere ' counter-allegation of the ex parte petition of the defendant.
The road must, therefore, be considered as in the possession of the public, who are entitled to possess and use the same, and cannot be denied the right of making, at their own expense, repairs necessary to fit it for such use.
The acts of defendant, actual and threatened, amount, if consummated, to a change of possession of the road from the public to defendant as a private individual; and are trespasses, if the allegations of plaintiffs’ petition are true.
In the case of State ex rel. Sigur vs. Judge, recently decided, we held that where the acts enjoined were trespasses and operated change of possession of immovable property, the injury was irreparable, and the injunction could not be dissolved on bond. In that case, the police jury were attempting to open a public road through the land of the relator, and thus to change the possession of the land over which the road was to run from a private individual to the public. Here a private individual is, upon the face of the papers, seeking to change possession of an existing public road from the public to himself.
The two cases cannot, in principle, be distinguished.
The injunction was of a character to work irreparable injury, upon the principles and authorities invoked in the Sigur case, and should not have been dissolved on bond.
It is, therefore, ordered, adjudged and decreed that the judgment i appealed from be annulled, avoided and reversed, that the injunction be reinstated and that the case be proceeded with according to law.
Mr. Justice Roché recuses himself in this case, having been con- , suited as counsel.
Rehearing refused.